[Cite as State v. Harb, 2013-Ohio-2701.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99213



                                      STATE OF OHIO
                                             PLAINTIFF-APPELLEE

                                              vs.


                                   MICHAEL M. HARB
                                             DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-564226

        BEFORE: Kilbane, J., Celebrezze, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED:                   June 27, 2013
ATTORNEY FOR APPELLANT

Carol Jackson
3900 Cullen Drive
Cleveland, Ohio 44105

ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Erin Stone
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Defendant-appellant, Michael Harb, in his sole assignment of error, argues

that the trial court erred in imposing a 20-year sentence for aggravated robbery, felonious

assault, kidnapping, aggravated burglary, grand theft, and theft. We disagree and affirm

the trial court.

       {¶2} On July 6, 2012, defendant was indicted pursuant to a seven-count

indictment in connection with the June 21, 2010 break-in at the Garfield Heights home of

Alice Prybor (“Alice”), age 60, and her mother Helen Prybor (“Helen”), age 90. In

Count 1, defendant was charged with aggravated burglary in violation of

R.C. 2911.11(A)(1). Counts 2 and 3 charged him with kidnapping in violation of R.C.

2905.01(A)(2) and (A)(3). Count 4 charged him with felonious assault in violation of

R.C. 2903.11(A)(1). Count 5 charged him with aggravated robbery in violation of R.C.

2911.01(A)(3).     Count 6 charged him with grand theft in violation of R.C.

2913.02(A)(1), and Count 7 charged him with theft in violation of R.C. 2913.02(A)(5).

       {¶3} On September 24, 2012, defendant pled guilty to all charges.               The

defendant was referred for a presentence investigation. The court also heard from Alice

who described defendant’s early morning invasion into her home and his vicious attack

upon her that resulted in a “blowout fracture” to her eye and other injuries. She has had

numerous eye surgeries, including the placement of a permanent plate to support her eye.
       {¶4} The trial court held a sentencing hearing on October 25, 2012. The court

merged the kidnapping charge in Count 2 with the aggravated robbery charge in Count 5,

and merged the kidnapping charge in Count 3 with the felonious assault charge in Count

4. The state elected to proceed to sentencing on Counts 3 and 5.

       {¶5}    The record indicated that after the defendant broke into the home, he could

have simply taken a purse left on the kitchen table, but instead proceeded to the living

room and assaulted Alice and went through the pockets of her clothing. His DNA was

found on her clothing. He threatened to kill her and stole her tax refund check. Alice

sustained orbital and nasal fractures. The record also indicated that defendant has not

expressed remorse for his actions. His attorney stated that Alice’s niece, an acquaintance

of the defendant, had gone to Alice’s home approximately three hours earlier asking for

money. Defense counsel acknowledged that the defendant took things from the home,

but denied that he beat Alice. The record indicates that the defendant has three prior

offenses, and the instant matter is his second felony conviction. Defendant was given

probation in the prior misdemeanor matters; however, he violated the terms of his

probation in those cases.

       {¶6} The court sentenced the defendant to ten years of imprisonment for

aggravated burglary in Count 1, a consecutive ten-year term for aggravated robbery in

Count 5, a concurrent ten-year term for kidnapping in Count 3, and concurrent

twelve-month terms for the theft offenses in Counts 6 and 7.
       {¶7} Defendant appeals, raising the following sole assignment of error for our

review:

       The trial court erred in sentencing the Appellant to the consecutive terms of
       imprisonment.

       {¶8} In reviewing a felony sentence, we take note of R.C. 2953.08(G)(2), which

provides in pertinent part:

       The court hearing an appeal * * * shall review the record, including the

       findings underlying the sentence or modification given by the sentencing

       court.

       The appellate court may increase, reduce, or otherwise modify a sentence
       that is appealed under this section or may vacate the sentence and remand
       the matter to the sentencing court for re-sentencing. The appellate court’s
       standard for review is not whether the sentencing court abused its
       discretion. The appellate court may take any action authorized by this
       division if it clearly and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s findings under
       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of
       section 2929.14, or division (I) of section 2929.20 of the Revised Code,
       whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.

       {¶9} The trial court has the full discretion to impose any term of imprisonment

within the statutory range, but it must consider the sentencing purposes in R.C. 2929.11,

and the guidelines contained in R.C. 2929.12. State v. Stone, 3d Dist. No. 9-11-39,

2012-Ohio-1895, ¶ 10, citing State v. Foster, 109 Ohio St. 3d 1, 2006-Ohio-856, 845
N.E.2d 470, ¶ 36-42; State v. Elston, 3d Dist. No. 12-11-11, 2012-Ohio-2842, ¶ 10.
       {¶10} Here, the ten-year term imposed for aggravated burglary, a first-degree

felony, is within the statutory range for this offense, which is three to eleven years. R.C.

2929.14(A)(1). The ten-year term imposed for kidnapping, a first-degree felony, is also

within the statutory range for this offense.      R.C. 2929.14(A)(1).     The ten-year term

imposed for aggravated robbery, a first-degree felony, is within the three- to eleven-year

statutory range for this offense. R.C. 2929.14(A)(1). The twelve-month term imposed

for grand theft, a felony of the fourth-degree, is within the statutory range for this offense,

which is six to eighteen months. R.C. 2929.14(A)(4). The twelve-month term imposed

for theft, a felony of the fifth-degree, is within the statutory range for this offense, which

is six to twelve months. R.C. 2929.14(A)(5).

       {¶11} In accordance with R.C. 2929.14(C)(4), the trial court must engage in a

three-step analysis in order to impose consecutive sentences. State v. Lebron, 8th Dist.

No. 97773, 2012-Ohio-4156, ¶ 10. Under R.C. 2929.14(C)(4), in imposing consecutive

sentences, the trial court must first find the sentence is necessary to protect the public

from future crime or to punish the offender. Id. Next, the trial court must find that

consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public. Id.

       {¶12} Finally, the trial court must make at least one of the following findings: (1)

the offender committed one or more of the multiple offenses while awaiting trial or

sentencing, while under a sanction imposed pursuant to R.C. 2929.16, 2929.17, or

2929.18, or while under postrelease control for a prior offense; (2) at least two of the
multiple offenses were committed as part of one or more courses of conduct, and the

harm caused by two or more of the offenses was so great or unusual that no single prison

term for any of the offenses committed as part of any of the courses of conduct

adequately reflects the seriousness of the offender’s conduct; or (3) the offender’s history

of criminal conduct demonstrates that consecutive sentences are necessary to protect the

public from future crime by the offender. Id.; R.C. 2929.14(C)(4)(a)-(c).

       {¶13} A trial court satisfies this statutory requirement when the record reflects that

the court has engaged in the required analysis and has selected the appropriate statutory

criteria. See State v. Edmonson, 86 Ohio St. 3d 324, 326, 1999-Ohio-110, 715 N.E.2d
131.

       {¶14} In the record of this matter, the trial court noted that the 32-year-old

defendant has a lengthy record of alcohol, drug-related, and other offenses; that he has

not responded favorably to sanctions; and he has not benefitted from court-ordered drug

and alcohol treatment. The court noted that defendant had been granted court-ordered

inpatient treatment and outpatient treatment, but he has additional convictions for

violating the terms of his probation. From 1999 to 2007, he was convicted of attempted

drug possession, and also convicted of DWI/DUI charge, driving under suspension,

unauthorized use of a motor vehicle, another OVI charge, probation violation, violation of

open alcohol container law, and theft.       In 2009, he was convicted of petty theft,

misdemeanor theft, and falsification.     In 2010, he was convicted of a misdemeanor
charge of receiving stolen property, in connection with this matter, and in November

2011, he was convicted of fifth-degree felony breaking and entering and theft.

      {¶15} The court also noted that 60-year-old Alice sustained serious physical,

psychological, and economic harm. The court stated that she had been terrorized by the

defendant and that based upon photographs in the record, her “injuries almost look like a

Halloween costume * * * completely covered in blood, completely bandaged, her face

smashed, eyes bloodied, face black and blue, blood pretty much all over her body from

this vicious assault.” The court also noted that Helen, who has Alzheimer’s Disease, was

an additional victim in this matter who was “obviously terrorized.”        Alice remains

terrified and family members have had to stay with her following the break-in.

      {¶16} The court additionally determined that defendant does not have genuine

remorse for his actions. The court concluded that consecutive sentences are necessary to

protect the public and punish the defendant. The court further stated:

      The court further finds that the harm was great and unusual and that the

      assault was totally unnecessary [because Helen Prybor’s purse was on the

      table near the point of entry] and the victims in this case were elderly. The

      Court further finds it has already placed on the record that this defendant

      has an extensive criminal history.

      ***

      The Court in this matter finds that in this case consecutive sentences are
      necessary to protect and punish — to protect the public and punish the
      defendant and that a consecutive sentence in this matter would not be
      disproportionate.
       {¶17} The trial court did not err in imposing consecutive sentences herein. The

record clearly demonstrates that the trial court made a thoughtful analysis of all of the

required factors. The court found that consecutive sentences are necessary to protect the

public and to punish the offender. The court also found that consecutive sentences are

not disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public. The court also determined that defendant’s offenses were

committed as part of a course of conduct, and that the harm caused by defendant’s

multiple offenses were so great that no single prison term for any of the offenses would

adequately reflect the seriousness of the offender’s conduct. The court also found that

consecutive sentences are necessary to protect the public, in light of defendant’s extensive

history of criminal conduct. The assignment of error is without merit.

       {¶18} Judgment affirmed.



       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
MARY EILEEN KILBANE, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
TIM McCORMACK, J., CONCUR